CHIASSON, Judge.
Except for variations in the history of appellant prior to being sent to Greenwell Springs Hospital, and for the fact that appellant herein pleaded guilty to two offenses rather than three and was given two terms of six months to be served consecutively, the relevant facts and legal issues involved in this case are the same as those involved in No. 13,098, 385 So.2d 311 “State of Louisiana in the Interest of Randy Wayne Winstead,” being decided today.
For the reasons expressed in that case, the judgment is affirmed at the cost of the State of Louisiana.
AFFIRMED.